DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 11/04/2022 have been fully considered but they are not persuasive. The applicant argues, on pp. 8-9 of the remarks, that the declarations filed 11/04/2022 and 02/25/2022 are sufficient to disclose that the lamella is pliable and that the plurality of openings account for a majority of an area defined by the outer perimeter of the pliable lamella, thereby excluding the applied prior art under the 35 U.S.C 102(b)(1)(b) exception. With regards to the pliability of the lamella the applicant points to circled text in a Facebook posting from December 1, 2017. The image provided by the applicant in the remarks is shown below:
                                    
    PNG
    media_image1.png
    377
    479
    media_image1.png
    Greyscale

Because the circled text is illegible it is impossible to determine if the applicant’s public disclosure actually discloses the claimed subject matter sufficient to exclude the applied prior art. With regards to the limitation requiring that the plurality of openings account for a majority of an area defined by the outer perimeter of the pliable lamella the applicant provides an additional disclosure on pp. 9 of the remarks and in the affidavit dated 11/04/2022. The image provided by the applicant in the remarks is shown below:


    PNG
    media_image2.png
    371
    653
    media_image2.png
    Greyscale

 Again, because the text is illegible it is impossible to determine if the applicant’s public disclosure actually discloses the claimed subject matter sufficient to exclude the applied prior art. Furthermore, the examiner cannot determine if the drawings shown are photographs or renderings, if they are renderings it would be necessary for the disclosure to state that the drawings are “to scale” before measurement of the drawings could be used to determine if they disclose the limitation in question. For these reasons the applicant’s disclosures/affidavit are insufficient to exclude the applied prior art references.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 2014/0141709 A1) in view of TIMESETL (TIMESETL 3pcs Stainless Steel Woven Wire 20 Mesh - 12"x8"(30x21cm) Metal Mesh Sheet 1mm Hole Great for Air Ventilation - A4. Offered for Sale on Amazon on April 18, 2018)1.
With respect to claim 1 Hammer discloses a vent cover for covering a vent, comprising: a lamella [reference character 1 in Fig. 2] with an exposed side and a vent side [see annotated Fig. 2, below], the lamella having an outer perimeter;
a fastener [reference character 3 in Fig. 2] presented from the vent side of the pliable lamella, the fastener configured to removably fasten the pliable lamella to the vent with the vent side of the lamella facing the vent; and
a pattern [horizontal slots, reference character 10 in Fig. 2] cut into the pliable lamella, the pattern defining a plurality of openings to allow airflow through the pliable lamella.
Hammer does not disclose that the lamella is pliable, nor that the plurality of openings account for a majority of an area defined by the outer perimeter of the pliable lamella.
TIMESETL discloses a stainless steel woven wire mesh lamella that can be used to prevent the ingress of insects etc. into and out of an air vent [see annotations on attached document]. TIMESETL explicitly discloses that the material is pliable and has an open area of 52%.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Hammer by replacing the lamella [reference character 1 of Hammer] with the wire mesh lamella taught by TIMESETL because the lamella taught by TIMESETL will prevent the ingress or egress of insects from or into the vent.

                        
    PNG
    media_image3.png
    525
    685
    media_image3.png
    Greyscale

With respect to claim 2 Hammer discloses that the fastener comprises a magnet [paragraph 0024].
With respect to claim 3 Hammer discloses that the fastener comprises a double-sided adhesive with a first side of the double-sided adhesive adhered to the vent side of the pliable lamella and a second side of the double-sided adhesive facing outwardly from the vent side of the pliable lamella for adhesion to the vent [paragraph 0025].
With respect to claim 4 Hammer discloses the vent cover of claim 1, in combination with the vent [reference character 100 in Fig. 2].
With respect to claim 5 Hammer discloses that the vent cover further comprising a diffuser [reference character 2 in Fig. 2], comprising: a cellular material capable of receiving evaporative liquid [paragraph 0029 and 0031].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 2014/0141709 A1) in view of TIMESETL (TIMESETL 3pcs Stainless Steel Woven Wire 20 Mesh - 12"x8"(30x21cm) Metal Mesh Sheet 1mm Hole Great for Air Ventilation - A4. Offered for Sale on Amazon on April 18, 2018).
With respect to claim 10 the combination of Hammer and TIMESETL (TIMESETL 3pcs Stainless Steel Woven Wire 20 Mesh - 12"x8"(30x21cm) Metal Mesh Sheet 1mm Hole Great for Air Ventilation - A4. Offered for Sale on Amazon on April 18, 2018) does not disclose that the plurality of openings account for at least 75% of the area defined by the outer perimeter of the lamella. However, the percentage of open area in the lamella is interpreted as a result effective variable that would be optimized in order to achieve a desired result, in this case the desired result is a balance between the structural rigidity of the lamella and the pressure drop across the lamella, for example, a larger opening area would result in a weaker lamella but less pressure drop across the lamella, whereas less open area would result in a more rigid lamella at the expense of a larger pressure drop across the lamella.

Claim(s) 11-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 2014/0141709 A1) in view of TIMESETL (TIMESETL 3pcs Stainless Steel Woven Wire 20 Mesh - 12"x8"(30x21cm) Metal Mesh Sheet 1mm Hole Great for Air Ventilation - A4. Offered for Sale on Amazon on April 18, 2018)2.
With respect to claim 11 Hammer discloses a heating, ventilating, and air-conditioning system, comprising:; a vent [reference character 100 in Fig. 2], the vent comprising a plurality of airflow apertures [see Fig. 2]; a vent cover [reference character 1 in Fig. 2] removably coupled to the vent, the vent cover comprising: a lamella with an exposed side and a vent side [see annotated Fig. 2, above], the lamella having an outer perimeter; a fastener [reference character 3 in Fig. 2] presented from the vent side of the pliable lamella, the fastener removably fastening the pliable lamella to the vent with the vent side of the lamella facing the vent [see paragraphs 0024-0025]; and a pattern [horizontal slots, reference character 10 in Fig. 2] cut into the pliable lamella, the pattern defining a plurality of openings [reference character 10 in Fig. 2] to allow airflow from the vent through the pliable lamella, the openings of the pliable lamella in fluid communication with the airflow apertures of the vent.
TIMESETL discloses a stainless steel woven wire mesh lamella that can be used to prevent the ingress of insects etc. into and out of an air vent [see annotations on attached document]. TIMESETL explicitly discloses that the material is pliable and has an open area of 52%.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Hammer by replacing the lamella [reference character 1 of Hammer] with the wire mesh lamella taught by TIMESETL because the lamella taught by TIMESETL will prevent the ingress or egress of insects from or into the vent.
With respect to claim 12 Hammer discloses that the vent cover further comprising a diffuser [reference character 2 in Fig. 2], comprising: a cellular material capable of receiving evaporative liquid [paragraph 0029 and 0031].
With respect to claim 13 Hammer discloses that the fastener of the pliable lamella comprises a magnet [paragraph 0024].
With respect to claim 17 Hammer discloses that the cellular material of the diffuser holds an essential oil for later evaporation [paragraph 0041].

Claim(s) 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 2014/0141709 A1) in view of TIMESETL (TIMESETL 3pcs Stainless Steel Woven Wire 20 Mesh - 12"x8"(30x21cm) Metal Mesh Sheet 1mm Hole Great for Air Ventilation - A4. Offered for Sale on Amazon on April 18, 2018)3.
With respect to claim 18 Hammer discloses a method of distributing an airflow, the method comprising: locating a vent [reference character 100 in Fig. 2], the vent comprising a plurality of airflow apertures for directing the airflow [see Fig. 2], the vent having a vent exterior surface transverse to the airflow; covering the vent with a lamella [reference character 1 in Fig. 2], the lamella having an exposed side and a vent side [see annotated Fig. 2, above], the covering step including the step of facing the vent side toward the vent exterior surface; and securing the lamella to the vent [via a fastener(s) see paragraphs 0024-0025], the lamella presenting a pattern [horizontal slots, reference character 10 in Fig. 2] defining a plurality of openings [reference character 10 in Fig. 2] through the lamella to direct the airflow through the lamella.
TIMESETL discloses a stainless-steel woven wire mesh lamella that can be used to prevent the ingress of insects etc. into and out of an air vent [see annotations on attached document]. TIMESETL explicitly discloses that the material is pliable and has an open area of 52%.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Hammer by replacing the lamella [reference character 1 of Hammer] with the wire mesh lamella taught by TIMESETL because the lamella taught by TIMESETL will prevent the ingress or egress of insects from or into the vent.
With respect to claim 19 Hammer discloses that the securing step comprises magnetically adhering the pliable lamella to the vent [paragraph 0024].
With respect to claim 20 Hammer discloses that the securing step comprises adhesively adhering the pliable lamella to the vent [paragraph 0025].
With respect to claim 21 Hammer discloses that the step of adhesively adhering the pliable lamella to the vent comprises the step of adhering a double-sided adhesive strip to the pliable lamella and to the vent [paragraph 0025].
With respect to claim 22 Hammer discloses that the step of sizing the pliable lamella to cover the vent, the pliable lamella having an outer perimeter, the sizing step comprising sizing the outer perimeter of the pliable lamella to complement the vent [see Fig. 2, note that the vent a lamella are complementary in size].
With respect to claim 23 Hammer discloses the step of coupling a diffuser [reference character 2 in Fig. 2] to the vent.
With respect to claim 24 Hammer discloses the step of coupling the diffuser to the vent comprises the step of capturing a diffuser between the vent and the pliable lamella [see Figs. 2 and 6].

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 2014/0141709 A1) in view of TIMESETL (TIMESETL 3pcs Stainless Steel Woven Wire 20 Mesh - 12"x8"(30x21cm) Metal Mesh Sheet 1mm Hole Great for Air Ventilation - A4. Offered for Sale on Amazon on April 18, 2018) and further in view of Lynn (US 2002/0157540 A1).
With respect to claim 6 Hammer and TIMESETL do not disclose that the diffuser comprises a covering for the cellular material, the covering extending beyond a perimeter of the cellular material.
Lynn discloses a scenting device for an airflow apparatus that includes a diffuser containing a scent [paragraph 0035] that is placed within a cover [reference character 14 in Fig. 1] that the diffuser to be mounted in a mounting means [reference character 26 in Fig. 1].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the diffuser of Hammer by containing the diffuser in a cover/frame and mounting the frame/diffuser in a mounting means in order to ensure that the diffuser is uniformly and securely mounted between the vent cover and the vent.
With respect to claim 7 Hammer discloses that the cover comprising a fastener configured to removably fasten to the pliable lamella [paragraph 0024].
With respect to claim 8 Hammer discloses that the fastener of the cover of the diffuser comprises a magnet [paragraph 0024].
With respect to claim 9 Hammer discloses that the cover of the diffuser defines a surface area having a size and geometry that will not pass through the plurality of openings. Note that in combination the cover taught by Lynn extends around the periphery of the diffuser and would therefore not pass through the openings in the lamella. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 2014/0141709 A1) in view of TIMESETL (TIMESETL 3pcs Stainless Steel Woven Wire 20 Mesh - 12"x8"(30x21cm) Metal Mesh Sheet 1mm Hole Great for Air Ventilation - A4. Offered for Sale on Amazon on April 18, 2018) in view of Lynn (US 2002/0157540 A1) and further in view of Ramkisson (US 5,240,653).
With respect to claim 14 Hammer, and TIMESETL, do not disclose that the diffuser comprises a cover coupled to the cellular material and wherein the cover of the diffuser comprises a magnet.
Lynn discloses a scenting device for an airflow apparatus that includes a diffuser containing a scent [paragraph 0035] that is placed within a cover [reference character 14 in Fig. 1] that the diffuser to be mounted in a mounting means [reference character 26 in Fig. 1].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the diffuser of Hammer by containing the diffuser in a cover/frame in order to ensure that the diffuser is uniformly and securely mounted between the vent cover and the vent. Note that in the combination the frame taught by Lynn would be obscured by the solid border of the lamella taught by Hammer.
Ramkisson discloses a house freshener which includes a scent [reference character 12a in Fig. 9] located within a cover [reference character 12 in Fig. 9] which is connected to a vent [reference character 18 in Fig. 6] via a magnet [reference character 22 in Fig. 7].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the combination of Hammer and Lynn by mounting the diffuser and cover to the lamella using magnets, as taught by Ramkisson, in order to provide a secure but easily removable way to attach the diffuser to the lamella.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 2014/0141709 A1) in view of TIMESETL (TIMESETL 3pcs Stainless Steel Woven Wire 20 Mesh - 12"x8"(30x21cm) Metal Mesh Sheet 1mm Hole Great for Air Ventilation - A4. Offered for Sale on Amazon on April 18, 2018) and further in view of Lynn (US 2002/0157540 A1) and further in view of Lynn (US 2002/0157540 A1).
With respect to claim 15 Hammer and TIMESETL do not disclose that the diffuser comprises a cover coupled to the cellular material and wherein the cover of the diffuser is configured to camouflage with the ornamental pattern of the pliable lamella.
Lynn discloses a scenting device for an airflow apparatus that includes a diffuser containing a scent [paragraph 0035] that is placed within a cover [reference character 14 in Fig. 1] that the diffuser to be mounted in a mounting means [reference character 26 in Fig. 1].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the diffuser of Hammer and TIMESETL by containing the diffuser in a cover/frame and mounting the frame/diffuser in a mounting means in order to ensure that the diffuser is uniformly and securely mounted between the vent cover and the vent. Note that in the combination the frame taught by Lynn would be obscured by the solid border of the lamella taught by Hammer.
With respect to claim 16 Hammer and TIMESETL do not disclose that the diffuser comprises a cover coupled to the cellular material and wherein the cover of the diffuser defines a surface area having a size and geometry that will not pass through the plurality of openings
Lynn discloses a scenting device for an airflow apparatus that includes a diffuser containing a scent [paragraph 0035] that is placed within a cover [reference character 14 in Fig. 1] that the diffuser to be mounted in a mounting means [reference character 26 in Fig. 1].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the diffuser of Hammer and TIMESETL by containing the diffuser in a cover/frame and mounting the frame/diffuser in a mounting means in order to ensure that the diffuser is uniformly and securely mounted between the vent cover and the vent. Note that in combination the cover taught by Lynn extends around the periphery of the diffuser and would therefore not pass through the openings in the lamella.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 2014/0141709 A1) in view of TIMESETL (TIMESETL 3pcs Stainless Steel Woven Wire 20 Mesh - 12"x8"(30x21cm) Metal Mesh Sheet 1mm Hole Great for Air Ventilation - A4. Offered for Sale on Amazon on April 18, 2018) and further in view of Lynn (US 2002/0157540 A1) in view of Lynn (US 2002/0157540 A1) and further in view of Ramkisson (US 5,240,653).
With respect to claim 25 Hammer and TIMESETL do not disclose that the step of coupling the diffuser to the vent comprises the step of magnetically adhering a cover of the diffuser to the vent.
Lynn discloses a scenting device for an airflow apparatus that includes a diffuser containing a scent [paragraph 0035] that is placed within a cover [reference character 14 in Fig. 1] that the diffuser to be mounted in a mounting means [reference character 26 in Fig. 1].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the diffuser of Hammer and TIMESETL by containing the diffuser in a cover/frame in order to ensure that the diffuser is uniformly and securely mounted between the vent cover and the vent. Note that in the combination the frame taught by Lynn would be obscured by the solid border of the lamella taught by Hammer.
Ramkisson discloses a house freshener which includes a scent [reference character 12a in Fig. 9] located within a cover [reference character 12 in Fig. 9] which is connected to a vent [reference character 18 in Fig. 6] via a magnet [reference character 22 in Fig. 7].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the combination of Hammer and Lynn by mounting the diffuser and cover to the lamella using magnets, as taught by Ramkisson, in order to provide a secure but easily removable way to attach the diffuser to the lamella.

Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 2014/0141709 A1) in view of TIMESETL (TIMESETL 3pcs Stainless Steel Woven Wire 20 Mesh - 12"x8"(30x21cm) Metal Mesh Sheet 1mm Hole Great for Air Ventilation - A4. Offered for Sale on Amazon on April 18, 2018) and further in view of Lynn (US 2002/0157540 A1) in view of Lynn (US 2002/0157540 A1).
With respect to claim 26 Hammer discloses that the cellular material is capable of receiving an evaporative material [paragraph 0041].
Hammer and TIMESETL do not disclose that the diffuser comprises a cover covering the cellular material 
Lynn discloses a scenting device for an airflow apparatus that includes a diffuser containing a scent [paragraph 0035] that is placed within a cover [reference character 14 in Fig. 1] that the diffuser to be mounted in a mounting means [reference character 26 in Fig. 1].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the diffuser of Hammer and TIMESETL by containing the diffuser in a cover/frame and mounting the frame/diffuser in a mounting means in order to ensure that the diffuser is uniformly and securely mounted between the vent cover and the vent. Note that in the combination the frame taught by Lynn would be obscured by the solid border of the lamella taught by Hammer.
With respect to claim 27 Hammer discloses that the method further comprises the step of charging the cellular material of the diffuser with an essential oil [paragraph 0041].

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 2014/0141709 A1) in view of TIMESETL (TIMESETL 3pcs Stainless Steel Woven Wire 20 Mesh - 12"x8"(30x21cm) Metal Mesh Sheet 1mm Hole Great for Air Ventilation - A4. Offered for Sale on Amazon on April 18, 2018) and further in view of Lynn (US 2002/0157540 A1) in view of Lynn (US 2002/0157540 A1) and further in view of Ramkisson (US 5,240,653).
With respect to claim 28 the combination of Hammer, TIMESETL, and Lynn do not disclose that the method of charging the cellular material with the essential oil includes the step of moving the pliable lamella to release the diffuser from a captured position between the vent and the pliable lamella.
Ramkisson discloses a house freshener which includes a scent [reference character 12a in Fig. 9] located within a cover [reference character 12 in Fig. 9] which is connected to a vent [reference character 18 in Fig. 6] where the material is capable of being recharged [see Fig. 9 reference character 26, 28, and column 4 lines 60-65]. Note that recharging would require moving the vent cover in order to recharge the cellular material.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the method taught by Hammer, TIMESETL, and Lynn by removing the lamella in order to recharge the diffuser, as taught by Ramkisson, in order to enable reuse of the diffuser.

Claims 22 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 2014/0141709 A1) in view of TIMESETL (TIMESETL 3pcs Stainless Steel Woven Wire 20 Mesh  12"x8"(30x21cm) Metal Mesh Sheet 1mm Hole Great for Air Ventilation - A4. Offered for Sale on Amazon on April 18, 2018) and further in view of Lynn (US 2002/0157540 A1) and further in view of Ko (US 5,911,632).
With respect to claim 22 the combination of Hammer and TIMESETL does not disclose that sizing the pliable lamella to cover the vent, the pliable lamella having an a stock outer perimeter, the sizing step comprising cutting the pliable lamella to a use outer perimeter different from the stock outer perimeter, the use outer perimeter sized to complement the vent.
	Ko discloses “…an insect-proof screen membrane…made by rolling into a form of belt and stored in a form of roll, and therefore, can be cut into a suitable size and used according to the requirement…” [column 4 lines 49-52 or Ko].
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by the combination of Hammer and TIMESETL by providing the screen in a “…a form of belt and stored in a form of roll, and therefore, can be cut into a suitable size and used according to the requirement…” as taught by Ko in order to allow for the screen to be cut exactly to the requirements of the particular vent size and to minimize waste by storing bulk material in a roll as opposed to in individual sheets.
	With respect to claims 29-30 the combination of Hammer and TIMESETL does not disclose that the step of covering the vent comprises forming the pliable lamella from a storage shape non-complementary to the vent to a shape complementary to the vent (claim 29) and that the forming the pliable lamella from a storage shape comprises unrolling the pliable lamella (claim 30).
Ko discloses “…an insect-proof screen membrane…made by rolling into a form of belt and stored in a form of roll, and therefore, can be cut into a suitable size and used according to the requirement…” [column 4 lines 49-52 or Ko].
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by the combination of Hammer and TIMESETL by providing the screen in a “…a form of belt and stored in a form of roll, and therefore, can be cut into a suitable size and used according to the requirement…” as taught by Ko in order to allow for the screen to be cut exactly to the requirements of the particular vent size and to minimize waste by storing bulk material in a roll as opposed to in individual sheets.

Claims 1-2, 4, 10, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over ReVent (https://www.etsy.com/shop/ReVentDesigns?ref=simple-shop-header-name&listing_id=636269367).
With respect to claim 1 ReVent discloses a vent cover for covering a vent, comprising: a pliable lamella  [see annotated Fig. below] with an exposed side and a vent side [see annotated Fig. below], the pliable lamella having an outer perimeter [see annotated Fig. below]; a lamella fastener [magnetized vent side] presented from the vent side of the pliable lamella, the lamella fastener configured to removably fasten the pliable lamella to the vent with the vent side of the lamella facing the vent; and a pattern cut into the pliable lamella [note the decorative pattern cut into the lamella], the pattern defining a plurality of openings to allow airflow through the pliable lamella.
ReVent does not disclose that the plurality of openings account for a majority of an area defined by the outer perimeter of the pliable lamella. However, the percentage of open area in the lamella is interpreted as a result effective variable that would be optimized in order to achieve a desired result, in this case the desired result is a balance between the structural rigidity of the lamella and the pressure drop across the lamella, for example, a larger opening area would result in a weaker lamella but less pressure drop across the lamella, whereas less open area would result in a more rigid lamella at the expense of a larger pressure drop across the lamella.
It would have been obvious to one having ordinary skill in the art at the time of the filing date of the invention to form the openings so that they account for a majority of the area defined by the outer perimeter of the pliable lamella; since it has been held that discovering an optimum value of a result effective variable involves, only routine skill in the art. In re Boescli, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

    PNG
    media_image4.png
    255
    589
    media_image4.png
    Greyscale

	With respect to claim 2 ReVent discloses that the lamella fastener is a magnet [see annotated Fig. above]
	With respect to claim 4 ReVent discloses the vent cover of claim 1 in combination with the vent [see annotated Fig. above].
	With respect to claim 10 ReVent does not disclose that the plurality of openings account for at least 75% of the area defined by the outer perimeter. However, the percentage of open area in the lamella is interpreted as a result effective variable that would be optimized in order to achieve a desired result, in this case the desired result is a balance between the structural rigidity of the lamella and the pressure drop across the lamella, for example, a larger opening area would result in a weaker lamella but less pressure drop across the lamella, whereas less open area would result in a more rigid lamella at the expense of a larger pressure drop across the lamella.
It would have been obvious to one having ordinary skill in the art at the time of the filing date of the invention to form the openings so that they account for a majority of the area defined by the outer perimeter of the pliable lamella; since it has been held that discovering an optimum value of a result effective variable involves, only routine skill in the art. In re Boescli, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 31 ReVent discloses that the pliable lamella comprises a magnetized pliable lamella having the pattern cut into the magnetized pliable lamella, the pattern defining the plurality of openings, whereby the fastener comprises a magnetized first side of the pliable lamella [see annotated Fig. above, the vent is advertised as being magnetic and the magnetized material can be seen facing the vent side].


Claims 11, 13, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over ReVent (https://www.etsy.com/shop/ReVentDesigns?ref=simple-shop-header-name&listing_id=636269367) in view of Official Notice.
With respect to claim 11 ReVent discloses a vent in fluid communication with the air handler, the vent comprising a plurality of airflow apertures [see annotated Fig. above]; vent cover for covering a vent, comprising: a pliable lamella  [see annotated Fig. below] with an exposed side and a vent side [see annotated Fig. below], the pliable lamella having an outer perimeter [see annotated Fig. below]; a lamella fastener [magnetized vent side] presented from the vent side of the pliable lamella, the lamella fastener configured to removably fasten the pliable lamella to the vent with the vent side of the lamella facing the vent; and a pattern cut into the pliable lamella [note the decorative pattern cut into the lamella], the pattern defining a plurality of openings to allow airflow through the pliable lamella.
ReVent does not disclose that the plurality of openings account for a majority of an area defined by the outer perimeter of the pliable lamella. However, the percentage of open area in the lamella is interpreted as a result effective variable that would be optimized in order to achieve a desired result, in this case the desired result is a balance between the structural rigidity of the lamella and the pressure drop across the lamella, for example, a larger opening area would result in a weaker lamella but less pressure drop across the lamella, whereas less open area would result in a more rigid lamella at the expense of a larger pressure drop across the lamella.
It would have been obvious to one having ordinary skill in the art at the time of the filing date of the invention to form the openings so that they account for a majority of the area defined by the outer perimeter of the pliable lamella; since it has been held that discovering an optimum value of a result effective variable involves, only routine skill in the art. In re Boescli, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
ReVent does not explicitly disclose an air handler, however the examiner takes Official Notice that a person having ordinary skill in the art would recognize that the vent shown by ReVent would be connected to a residential HVAC unit that would include an air handler. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the vent taught by ReVent by connecting the vent to an air handler as taught by Official Notice in order to provide conditioned or forced ventilation to the ventilated space.
With respect to claim 13 ReVent discloses that the fastener of the pliable lamella comprises a magnet [see annotated Fig. above].
With respect to claim 33 ReVent discloses that the pliable lamella comprises a magnetized pliable lamella having the pattern cut into the magnetized pliable lamella, the pattern defining the plurality of openings, whereby the fastener comprises a magnetized first side of the pliable lamella [see annotated Fig. above, the vent is advertised as being magnetic and the magnetized material can be seen facing the vent side].

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ReVent (https://www.etsy.com/shop/ReVentDesigns?ref=simple-shop-header-name&listing_id=636269367) in view of Official Notice.
With respect to claim 18 ReVent discloses a method of distributing an airflow from an air handler, the method comprising:
locating a vent [see annotated Fig. above], the vent comprising a plurality of airflow apertures for directing the airflow, the vent having a vent exterior surface transverse to the airflow;
covering the vent with a pliable lamella [see annotated Fig. above], the pliable lamella having an exposed side and a vent side, the covering step including the step of facing the vent side toward the vent exterior surface; and securing the pliable lamella to the vent, the pliable lamella presenting a pattern defining a plurality of openings through the pliable lamella to direct the airflow through the pliable lamella.
ReVent does not explicitly disclose an air handler in communication with the vent, however the examiner takes Official Notice that a person having ordinary skill in the art would recognize that the vent shown by ReVent would be connected to a residential HVAC unit that would include an air handler. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the vent taught by ReVent by connecting the vent to an air handler as taught by Official Notice in order to provide conditioned or forced ventilation to the ventilated space.
With respect to claim 19 ReVent discloses that the securing step comprises magnetically adhering the pliable lamella to the vent [see annotated Fig. above, the vent is advertised as being magnetic and the magnetized material can be seen facing the vent side].
With respect to claim 35 ReVent discloses that the pliable lamella comprises a magnetized pliable lamella having the pattern cut into the magnetized pliable lamella, the pattern defining the plurality of openings, whereby the fastener comprises a magnetized first side of the pliable lamella [see annotated Fig. above, the vent is advertised as being magnetic and the magnetized material can be seen facing the vent side].

Claims 32, 34, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over ReVent (https://www.etsy.com/shop/ReVentDesigns?ref=simple-shop-header-name&listing_id=636269367) in view of Supermagnete (https://web.archive.org/web/20130730062451/https://www.supermagnete.de/eng/faq/Is-this-magnet-isotropic-or-anisotropic., snapshot taken 07/30/2013 recovered through WayBackMachine on 02/10/2021).
With respect to claims 32, 34, and 36 ReVent discloses a magnetic sheet [see annotated Fig. above].
ReVent does not disclose that the magnetic sheet is isotropic.
Supermagnete discloses that isotropic magnets provide the feature of being able to be magnetized in any direction and have the advantage of having a lower price than anisotropic magnets [see pp. 1 of Supermagnete].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the lamella taught by ReVent by making the magnet isotropic as taught by Supermagnete because isotropic magnets provide the feature of being able to be magnetized in any direction and have the advantage of having a lower price than anisotropic magnets [see pp. 1 of Supermagnete].

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 2014/0141709 A1) in view of “Magically Magnetic”-Black or White Magnetic Vent Cover. Nov. 22 2012.
With respect to claim 1 Hammer discloses a vent cover for covering a vent, comprising: a lamella [reference character 1 in Fig. 2] with an exposed side and a vent side [see annotated Fig. 2, below], the lamella having an outer perimeter;
a fastener [reference character 3 in Fig. 2] presented from the vent side of the pliable lamella, the fastener configured to removably fasten the pliable lamella to the vent with the vent side of the lamella facing the vent; and
a pattern [horizontal slots, reference character 10 in Fig. 2] cut into the pliable lamella, the pattern defining a plurality of openings to allow airflow through the pliable lamella.
Hammer does not disclose that the lamella is pliable, nor that the plurality of openings account for a majority of an area defined by the outer perimeter of the pliable lamella.
Magically Magnetic discloses a magnetic wall vent cover that is pliable [see Fig. below].
                         
    PNG
    media_image5.png
    297
    405
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Hammer by forming the vent from a pliable lamella, as taught by Magically Magnetic, in order to allow the vent to be rolled and stored when not in use.
The combination of Hammer and Magically Magnetic do not disclose that the plurality of openings account for a majority of an area defined by the outer perimeter of the pliable lamella. However, the percentage of open area in the lamella is interpreted as a result effective variable that would be optimized in order to achieve a desired result, in this case the desired result is a balance between the structural rigidity of the lamella and the pressure drop across the lamella, for example, a larger opening area would result in a weaker lamella but less pressure drop across the lamella, whereas less open area would result in a more rigid lamella at the expense of a larger pressure drop across the lamella.
It would have been obvious to one having ordinary skill in the art at the time of the filing date of the invention to form the openings in Hammer so that they account for a majority of the area defined by the outer perimeter of the pliable lamella; since it has been held that discovering an optimum value of a result effective variable involves, only routine skill in the art. In re Boescli, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).


                        
    PNG
    media_image3.png
    525
    685
    media_image3.png
    Greyscale

With respect to claim 2 Hammer discloses that the fastener comprises a magnet [paragraph 0024].
With respect to claim 3 Hammer discloses that the fastener comprises a double-sided adhesive with a first side of the double-sided adhesive adhered to the vent side of the pliable lamella and a second side of the double-sided adhesive facing outwardly from the vent side of the pliable lamella for adhesion to the vent [paragraph 0025].
With respect to claim 4 Hammer discloses the vent cover of claim 1, in combination with the vent [reference character 100 in Fig. 2].
With respect to claim 5 Hammer discloses that the vent cover further comprising a diffuser [reference character 2 in Fig. 2], comprising: a cellular material capable of receiving evaporative liquid [paragraph 0029 and 0031].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 2014/0141709 A1) in view of “Magically Magnetic”-Black or White Magnetic Vent Cover. Nov. 22 2012.
With respect to claim 10 the combination of Hammer and Magically Magnetic does not disclose that the plurality of openings account for at least 75% of the area defined by the outer perimeter of the lamella. However, the percentage of open area in the lamella is interpreted as a result effective variable that would be optimized in order to achieve a desired result, in this case the desired result is a balance between the structural rigidity of the lamella and the pressure drop across the lamella, for example, a larger opening area would result in a weaker lamella but less pressure drop across the lamella, whereas less open area would result in a more rigid lamella at the expense of a larger pressure drop across the lamella.

Claim(s) 11-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 2014/0141709 A1) in view of “Magically Magnetic”-Black or White Magnetic Vent Cover. Nov. 22 2012.
With respect to claim 11 Hammer discloses a heating, ventilating, and air-conditioning system, comprising:; a vent [reference character 100 in Fig. 2], the vent comprising a plurality of airflow apertures [see Fig. 2]; a vent cover [reference character 1 in Fig. 2] removably coupled to the vent, the vent cover comprising: a lamella with an exposed side and a vent side [see annotated Fig. 2, above], the lamella having an outer perimeter; a fastener [reference character 3 in Fig. 2] presented from the vent side of the pliable lamella, the fastener removably fastening the pliable lamella to the vent with the vent side of the lamella facing the vent [see paragraphs 0024-0025]; and a pattern [horizontal slots, reference character 10 in Fig. 2] cut into the pliable lamella, the pattern defining a plurality of openings [reference character 10 in Fig. 2] to allow airflow from the vent through the pliable lamella, the openings of the pliable lamella in fluid communication with the airflow apertures of the vent.
Magically Magnetic discloses a magnetic wall vent cover that is pliable [see Fig. above].                       
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Hammer by forming the vent from a pliable lamella, as taught by Magically Magnetic, in order to allow the vent to be rolled and stored when not in use.
The combination of Hammer and Magically Magnetic do not disclose that the plurality of openings account for a majority of an area defined by the outer perimeter of the pliable lamella. However, the percentage of open area in the lamella is interpreted as a result effective variable that would be optimized in order to achieve a desired result, in this case the desired result is a balance between the structural rigidity of the lamella and the pressure drop across the lamella, for example, a larger opening area would result in a weaker lamella but less pressure drop across the lamella, whereas less open area would result in a more rigid lamella at the expense of a larger pressure drop across the lamella.
It would have been obvious to one having ordinary skill in the art at the time of the filing date of the invention to form the openings in Hammer so that they account for a majority of the area defined by the outer perimeter of the pliable lamella; since it has been held that discovering an optimum value of a result effective variable involves, only routine skill in the art. In re Boescli, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 12 Hammer discloses that the vent cover further comprising a diffuser [reference character 2 in Fig. 2], comprising: a cellular material capable of receiving evaporative liquid [paragraph 0029 and 0031].
With respect to claim 13 Hammer discloses that the fastener of the pliable lamella comprises a magnet [paragraph 0024].
With respect to claim 17 Hammer discloses that the cellular material of the diffuser holds an essential oil for later evaporation [paragraph 0041].

Claim(s) 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 2014/0141709 A1) in view of “Magically Magnetic”-Black or White Magnetic Vent Cover. Nov. 22 2012.
With respect to claim 18 Hammer discloses a method of distributing an airflow, the method comprising: locating a vent [reference character 100 in Fig. 2], the vent comprising a plurality of airflow apertures for directing the airflow [see Fig. 2], the vent having a vent exterior surface transverse to the airflow; covering the vent with a lamella [reference character 1 in Fig. 2], the lamella having an exposed side and a vent side [see annotated Fig. 2, above], the covering step including the step of facing the vent side toward the vent exterior surface; and securing the lamella to the vent [via a fastener(s) see paragraphs 0024-0025], the lamella presenting a pattern [horizontal slots, reference character 10 in Fig. 2] defining a plurality of openings [reference character 10 in Fig. 2] through the lamella to direct the airflow through the lamella.
Magically Magnetic discloses a magnetic wall vent cover that is pliable [see Fig. above].                       
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by Hammer by forming the vent from a pliable lamella, as taught by Magically Magnetic, in order to allow the vent to be rolled and stored when not in use.
The combination of Hammer and Magically Magnetic do not disclose that the plurality of openings account for a majority of an area defined by the outer perimeter of the pliable lamella. However, the percentage of open area in the lamella is interpreted as a result effective variable that would be optimized in order to achieve a desired result, in this case the desired result is a balance between the structural rigidity of the lamella and the pressure drop across the lamella, for example, a larger opening area would result in a weaker lamella but less pressure drop across the lamella, whereas less open area would result in a more rigid lamella at the expense of a larger pressure drop across the lamella.
It would have been obvious to one having ordinary skill in the art at the time of the filing date of the invention to form the openings in Hammer so that they account for a majority of the area defined by the outer perimeter of the pliable lamella; since it has been held that discovering an optimum value of a result effective variable involves, only routine skill in the art. In re Boescli, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 19 Hammer discloses that the securing step comprises magnetically adhering the pliable lamella to the vent [paragraph 0024].
With respect to claim 20 Hammer discloses that the securing step comprises adhesively adhering the pliable lamella to the vent [paragraph 0025].
With respect to claim 21 Hammer discloses that the step of adhesively adhering the pliable lamella to the vent comprises the step of adhering a double-sided adhesive strip to the pliable lamella and to the vent [paragraph 0025].
With respect to claim 22 Hammer discloses that the step of sizing the pliable lamella to cover the vent, the pliable lamella having an outer perimeter, the sizing step comprising sizing the outer perimeter of the pliable lamella to complement the vent [see Fig. 2, note that the vent a lamella are complementary in size].
With respect to claim 23 Hammer discloses the step of coupling a diffuser [reference character 2 in Fig. 2] to the vent.
With respect to claim 24 Hammer discloses the step of coupling the diffuser to the vent comprises the step of capturing a diffuser between the vent and the pliable lamella [see Figs. 2 and 6].

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 2014/0141709 A1) in view of “Magically Magnetic”-Black or White Magnetic Vent Cover. Nov. 22 2012 and further in view of Lynn (US 2002/0157540 A1).
With respect to claim 6 Hammer and Magically Magnetic do not disclose that the diffuser comprises a covering for the cellular material, the covering extending beyond a perimeter of the cellular material.
Lynn discloses a scenting device for an airflow apparatus that includes a diffuser containing a scent [paragraph 0035] that is placed within a cover [reference character 14 in Fig. 1] that the diffuser to be mounted in a mounting means [reference character 26 in Fig. 1].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the diffuser of Hammer by containing the diffuser in a cover/frame and mounting the frame/diffuser in a mounting means in order to ensure that the diffuser is uniformly and securely mounted between the vent cover and the vent.
With respect to claim 7 Hammer discloses that the cover comprising a fastener configured to removably fasten to the pliable lamella [paragraph 0024].
With respect to claim 8 Hammer discloses that the fastener of the cover of the diffuser comprises a magnet [paragraph 0024].
With respect to claim 9 Hammer discloses that the cover of the diffuser defines a surface area having a size and geometry that will not pass through the plurality of openings. Note that in combination the cover taught by Lynn extends around the periphery of the diffuser and would therefore not pass through the openings in the lamella. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 2014/0141709 A1) in view of Magically Magnetic in view of Lynn (US 2002/0157540 A1) and further in view of Ramkisson (US 5,240,653).
With respect to claim 14 Hammer, and Magically Magnetic, do not disclose that the diffuser comprises a cover coupled to the cellular material and wherein the cover of the diffuser comprises a magnet.
Lynn discloses a scenting device for an airflow apparatus that includes a diffuser containing a scent [paragraph 0035] that is placed within a cover [reference character 14 in Fig. 1] that the diffuser to be mounted in a mounting means [reference character 26 in Fig. 1].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the diffuser of Hammer by containing the diffuser in a cover/frame in order to ensure that the diffuser is uniformly and securely mounted between the vent cover and the vent. Note that in the combination the frame taught by Lynn would be obscured by the solid border of the lamella taught by Hammer.
Ramkisson discloses a house freshener which includes a scent [reference character 12a in Fig. 9] located within a cover [reference character 12 in Fig. 9] which is connected to a vent [reference character 18 in Fig. 6] via a magnet [reference character 22 in Fig. 7].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the combination of Hammer and Lynn by mounting the diffuser and cover to the lamella using magnets, as taught by Ramkisson, in order to provide a secure but easily removable way to attach the diffuser to the lamella.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 2014/0141709 A1) in view of “Magically Magnetic”-Black or White Magnetic Vent Cover. Nov. 22 2012 and further in view of Lynn (US 2002/0157540 A1) and further in view of Lynn (US 2002/0157540 A1).
With respect to claim 15 Hammer and Magically Magnetic do not disclose that the diffuser comprises a cover coupled to the cellular material and wherein the cover of the diffuser is configured to camouflage with the ornamental pattern of the pliable lamella.
Lynn discloses a scenting device for an airflow apparatus that includes a diffuser containing a scent [paragraph 0035] that is placed within a cover [reference character 14 in Fig. 1] that the diffuser to be mounted in a mounting means [reference character 26 in Fig. 1].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the diffuser of Hammer and Magically Magnetic by containing the diffuser in a cover/frame and mounting the frame/diffuser in a mounting means in order to ensure that the diffuser is uniformly and securely mounted between the vent cover and the vent. Note that in the combination the frame taught by Lynn would be obscured by the solid border of the lamella taught by Hammer.
With respect to claim 16 Hammer and Magically Magnetic do not disclose that the diffuser comprises a cover coupled to the cellular material and wherein the cover of the diffuser defines a surface area having a size and geometry that will not pass through the plurality of openings
Lynn discloses a scenting device for an airflow apparatus that includes a diffuser containing a scent [paragraph 0035] that is placed within a cover [reference character 14 in Fig. 1] that the diffuser to be mounted in a mounting means [reference character 26 in Fig. 1].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the diffuser of Hammer and Magically Magnetic by containing the diffuser in a cover/frame and mounting the frame/diffuser in a mounting means in order to ensure that the diffuser is uniformly and securely mounted between the vent cover and the vent. Note that in combination the cover taught by Lynn extends around the periphery of the diffuser and would therefore not pass through the openings in the lamella.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 2014/0141709 A1) in view of “Magically Magnetic”-Black or White Magnetic Vent Cover. Nov. 22 2012 and further in view of Lynn (US 2002/0157540 A1) in view of Lynn (US 2002/0157540 A1) and further in view of Ramkisson (US 5,240,653).
With respect to claim 25 Hammer and Magically Magnetic do not disclose that the step of coupling the diffuser to the vent comprises the step of magnetically adhering a cover of the diffuser to the vent.
Lynn discloses a scenting device for an airflow apparatus that includes a diffuser containing a scent [paragraph 0035] that is placed within a cover [reference character 14 in Fig. 1] that the diffuser to be mounted in a mounting means [reference character 26 in Fig. 1].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the diffuser of Hammer and Magically Magnetic by containing the diffuser in a cover/frame in order to ensure that the diffuser is uniformly and securely mounted between the vent cover and the vent. Note that in the combination the frame taught by Lynn would be obscured by the solid border of the lamella taught by Hammer.
Ramkisson discloses a house freshener which includes a scent [reference character 12a in Fig. 9] located within a cover [reference character 12 in Fig. 9] which is connected to a vent [reference character 18 in Fig. 6] via a magnet [reference character 22 in Fig. 7].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the combination of Hammer and Lynn by mounting the diffuser and cover to the lamella using magnets, as taught by Ramkisson, in order to provide a secure but easily removable way to attach the diffuser to the lamella.

Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 2014/0141709 A1) in view of “Magically Magnetic”-Black or White Magnetic Vent Cover. Nov. 22 2012 and further in view of Lynn (US 2002/0157540 A1) in view of Lynn (US 2002/0157540 A1).
With respect to claim 26 Hammer discloses that the cellular material is capable of receiving an evaporative material [paragraph 0041].
Hammer and Magically Magnetic do not disclose that the diffuser comprises a cover covering the cellular material 
Lynn discloses a scenting device for an airflow apparatus that includes a diffuser containing a scent [paragraph 0035] that is placed within a cover [reference character 14 in Fig. 1] that the diffuser to be mounted in a mounting means [reference character 26 in Fig. 1].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the diffuser of Hammer and Magically Magnetic by containing the diffuser in a cover/frame and mounting the frame/diffuser in a mounting means in order to ensure that the diffuser is uniformly and securely mounted between the vent cover and the vent. Note that in the combination the frame taught by Lynn would be obscured by the solid border of the lamella taught by Hammer.
With respect to claim 27 Hammer discloses that the method further comprises the step of charging the cellular material of the diffuser with an essential oil [paragraph 0041].

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 2014/0141709 A1) in view of “Magically Magnetic”-Black or White Magnetic Vent Cover. Nov. 22 2012 and further in view of Lynn (US 2002/0157540 A1) in view of Lynn (US 2002/0157540 A1) and further in view of Ramkisson (US 5,240,653).
With respect to claim 28 the combination of Hammer, Magically Magnetic, and Lynn do not disclose that the method of charging the cellular material with the essential oil includes the step of moving the pliable lamella to release the diffuser from a captured position between the vent and the pliable lamella.
Ramkisson discloses a house freshener which includes a scent [reference character 12a in Fig. 9] located within a cover [reference character 12 in Fig. 9] which is connected to a vent [reference character 18 in Fig. 6] where the material is capable of being recharged [see Fig. 9 reference character 26, 28, and column 4 lines 60-65]. Note that recharging would require moving the vent cover in order to recharge the cellular material.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the method taught by Hammer, Magically Magnetic, and Lynn by removing the lamella in order to recharge the diffuser, as taught by Ramkisson, in order to enable reuse of the diffuser.

Claims 22 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (US 2014/0141709 A1) in view of “Magically Magnetic”-Black or White Magnetic Vent Cover. Nov. 22 2012 and further in view of Lynn (US 2002/0157540 A1) and further in view of Ko (US 5,911,632).
With respect to claim 22 the combination of Hammer and Magically Magnetic does not disclose that sizing the pliable lamella to cover the vent, the pliable lamella having a stock outer perimeter, the sizing step comprising cutting the pliable lamella to a use outer perimeter different from the stock outer perimeter, the use outer perimeter sized to complement the vent.
	Ko discloses “…an insect-proof screen membrane…made by rolling into a form of belt and stored in a form of roll, and therefore, can be cut into a suitable size and used according to the requirement…” [column 4 lines 49-52 or Ko].
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by the combination of Hammer and Magically Magnetic by providing the screen in a “…a form of belt and stored in a form of roll, and therefore, can be cut into a suitable size and used according to the requirement…” as taught by Ko in order to allow for the screen to be cut exactly to the requirements of the particular vent size and to minimize waste by storing bulk material in a roll as opposed to in individual sheets.
	With respect to claims 29-30 the combination of Hammer and Magically Magnetic does not disclose that the step of covering the vent comprises forming the pliable lamella from a storage shape non-complementary to the vent to a shape complementary to the vent (claim 29) and that the forming the pliable lamella from a storage shape comprises unrolling the pliable lamella (claim 30).
Ko discloses “…an insect-proof screen membrane…made by rolling into a form of belt and stored in a form of roll, and therefore, can be cut into a suitable size and used according to the requirement…” [column 4 lines 49-52 or Ko].
	It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the system taught by the combination of Hammer and Magically Magnetic by providing the screen in a “…a form of belt and stored in a form of roll, and therefore, can be cut into a suitable size and used according to the requirement…” as taught by Ko in order to allow for the screen to be cut exactly to the requirements of the particular vent size and to minimize waste by storing bulk material in a roll as opposed to in individual sheets.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762                                                                                                                                                                                          


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1https://www.amazon.com/TIMESETL-Stainless-12x8-inch-30x21cm Ventilation/dp/B077M93J18/ref=sr_1_8?dchild=1&keywords=air+vent+mesh&qid=1599772664&sr=8-8#customerReviews
        2https://www.amazon.com/TIMESETL-Stainless-12x8-inch-30x21cm Ventilation/dp/B077M93J18/ref=sr_1_8?dchild=1&keywords=air+vent+mesh&qid=1599772664&sr=8-8#customerReviews
        3https://www.amazon.com/TIMESETL-Stainless-12x8-inch-30x21cm Ventilation/dp/B077M93J18/ref=sr_1_8?dchild=1&keywords=air+vent+mesh&qid=1599772664&sr=8-8#customerReviews